            Case 1:20-cv-03590-JEB Document 71 Filed 05/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                               Plaintiff,
                                                         Civil Action No. 1:20-cv-03590 (JEB)
                        v.

FACEBOOK, INC.

                               Defendant.


     PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL
                              AUTHORITY

       Defendant, Facebook, Inc., has filed a notice of supplemental authority (ECF No. 69)

regarding In re Google Digital Advertising Antitrust Litigation, No. 5:20-cv-003556-BLF, ECF

No. 143 (N.D. Cal. May 13, 2021). Contrary to Facebook’s suggestion, the In re Google

decision adds no additional weight to the arguments Facebook has made in an effort to dismiss

the FTC’s complaint.

       1.       The In re Google court determined that the plaintiffs’ proposed market

improperly included both advertisers and publishers, instead of focusing on the relevant product

offered to advertisers. Slip Op. at 6. Further, the plaintiffs alleged a relevant market consisting

of “programmatic display advertising services,” id. at 4, which excluded “other ways for

advertisers” to reach digital audiences. Id. at 6. The court held that the plaintiffs failed to allege

facts suggesting that, from the relevant consumers’ point of view, “programmatic display

advertising services,” are not reasonably interchangeable with alternatives that the relevant

consumers use for the same purpose. Id. In re Google is distinguishable from the FTC’s

Complaint for the same reasons as other cases cited in Facebook’s previous briefing in which

plaintiffs failed to provide factual allegations that products used by consumers for the same
                                                  1
            Case 1:20-cv-03590-JEB Document 71 Filed 05/21/21 Page 2 of 3




purposes were not reasonably interchangeable with the products within a proposed relevant

market. E.g., Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1338 (11th Cir. 2010)

(complaint alleged, “without elaboration,” that visco-elastic foam mattresses constituted a

market, unaccompanied by factual allegations suggesting that “[c]onsumer preferences” for such

mattresses render them not reasonably interchangeable with other types of mattress). None of

these authorities are relevant to the FTC’s Complaint, which provides factual allegations that

consumers use personal social networking (PSN) services for a particular purpose, and that for

this purpose consumers do not view other products as reasonably interchangeable with PSN

services due to the distinct characteristics of PSN services. Compl. (ECF No. 51) ¶ 39 (PSN

used by consumers for the purpose of maintaining personal connections with, and sharing

personal content with, friends and family); ¶¶ 53-55 (PSN possesses distinct characteristics that

facilitate that purpose); ¶¶ 39-40, 54, 60, 62 (in contrast to the limited functionalities of email

and mobile messaging, PSN provides a distinct and richer way to communicate and a shared

social space); see FTC Opposition (ECF No. 59) (“Opp.”) at 8-10.

       2.        The In re Google court did not address the FTC’s authority to file suit in federal

court under 15 U.S.C. §53(b), and instead addressed the statute of limitations applicable to

private antitrust suits. See Slip. Op. at 7 (rejecting plaintiffs’ acquisition-based allegations solely

due to the statute of limitations). The FTC, which is not subject to a statute of limitations,

alleges that Facebook “is violating” the law because its ongoing monopoly is being maintained

by an ongoing course of conduct including the anticompetitive acquisition of competitive threats,

and that its acquisition and continued control of Instagram and WhatsApp neutralizes them as

direct threats and maintains a competitive moat. Opp. at 41-44; Compl. (ECF No. 51) ¶¶ 29,

105, 127. Neither In re Google nor any other authority suggests such a challenge is foreclosed.



                                                   2
            Case 1:20-cv-03590-JEB Document 71 Filed 05/21/21 Page 3 of 3




       3.       In contrast to the In re Google plaintiffs, the FTC does not challenge Facebook’s

changes to the design of its own products. See Slip Op. at 8-9. Instead, the FTC challenges

Facebook’s announcement and enforcement of conditional dealing policies that deterred its

trading partners from competing with Facebook or assisting its competitors. See Compl. ¶¶ 22-

26, 129-30, 142-143. Clear precedent establishes that such conditional dealing by a monopolist

can violate the antitrust laws. Opp. at 32-33.



Dated: May 21, 2021                                  Respectfully submitted,

                                                     /s/ Daniel Matheson
                                                     Daniel Matheson, Esq. (D.C. Bar 502490)
                                                     Patricia Galvan
                                                     Krisha Cerilli (D.C. Bar 983281)
                                                     Robert Zuver (D.C. Bar 987216)
                                                     Maria Dimoscato (D.C. Bar 489743)
                                                     Eric Cochran (D.C. Bar 981148)
                                                     Henry Hauser (D.C. Bar 1614882)
                                                     Mitchell London (D.C. Bar 1029408)
                                                     Owen Masters (D.C. Bar 242139)
                                                     Michael Mikawa
                                                     Noel Miller (D.C. Bar 1026068)
                                                     David Owyang
                                                     Mark Silvia
                                                     Michael Smith (D.C. Bar 996738)
                                                     Rebecca Weinstein
                                                     Sylvia Zhang

                                                     Federal Trade Commission
                                                     Bureau of Competition
                                                     400 Seventh Street, S.W.
                                                     Washington, D.C. 20024
                                                     Telephone: (202) 326-2075
                                                     Email: dmatheson@ftc.gov

                                                     Attorneys for Plaintiff
                                                     Federal Trade Commission




                                                 3
